







Exhibit 10.6


FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT


This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of November 18, 2016 (this “Amendment”), is entered into by
and among the following parties:
(a)SPRINT SPECTRUM L.P., as initial Servicer (the “Servicer”);
(b)THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “Sellers” (the
“Sellers” and together with the Servicer, the “Sprint Parties”);
(c)THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “CONDUIT PURCHASERS”
(the “Conduit Purchasers”);
(d)THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “COMMITTED
PURCHASERS” (the “Committed Purchasers”);
(e)THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “PURCHASER AGENTS”
(the “Purchaser Agents”);
(f)MIZUHO BANK, LTD., as the Collateral Agent (in such capacity the “Collateral
Agent”) and as the ISC Administrative Agent (in such capacity the “ISC
Administrative Agent”);
(g)THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as the SCC
Administrative Agent (in such capacity the “SCC Administrative Agent”), and
(h)SMBC NIKKO SECURITIES AMERICA, INC., as Lease Administrative Agent (in such
capacity the “Lease Administrative Agent” and, together with the ISC
Administrative Agent and the SCC Administrative Agent, the “Administrative
Agents”).
Capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Receivables Purchase Agreement (as defined
below).
RECITALS
WHEREAS, the Sellers, the Servicer, the Conduit Purchasers, the Committed
Purchasers, the Purchaser Agents, the Collateral Agent and the Administrative
Agents, entered into that certain Second Amended and Restated Receivables
Purchase Agreement, dated as of November 19, 2015 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Receivables
Purchase Agreement”);





--------------------------------------------------------------------------------





WHEREAS, concurrently herewith, the parties to the Receivables Purchase
Agreement are entering into an Amendment Fee Letter Agreement (the “Amendment
Fee Letter”);
WHEREAS, the parties to the Receivables Purchase Agreement desire to amend the
Receivables Purchase Agreement on the terms and subject to the conditions set
forth herein;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:
1. Amendments to the Receivables Purchase Agreement. The Receivables Purchase
Agreement is hereby amended to reflect the marked changes shown on Exhibit A
hereto.
2. Representations and Warranties. Each Sprint Party hereby represents and
warrants as of the date hereof as follows:
(a)Representations and Warranties. The representations and warranties made by it
in the Receivables Purchase Agreement are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
(b)Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Receivables Purchase Agreement as amended hereby, are within each of its
organizational powers and have been duly authorized by all necessary
organizational action on its part. This Amendment and the Receivables Purchase
Agreement as amended hereby, are such Person’s valid and legally binding
obligations, enforceable in accordance with their respective terms.
(c)No Termination Events. After giving effect to this Amendment and the
transactions contemplated hereby, no Event of Termination, Unmatured Event of
Termination, Collection Control Event or Non-Reinvestment Event exists or shall
exist.
3. Entire Agreement. Except as otherwise amended hereby, all of the other terms
and provisions of the Receivables Purchase Agreement are and shall remain in
full force and effect and the Receivables Purchase Agreement, as amended and
supplemented by this Amendment, is hereby ratified and confirmed by the parties
hereto. After this Amendment becomes effective, all references in the
Receivables Purchase Agreement (or in any other Transaction Document) to “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Receivables Purchase Agreement shall be deemed to be references to the
Receivables Purchase Agreement as amended by this Amendment. This Amendment
contains the entire understanding of the parties with respect to the provisions
of the Receivables Purchase Agreement amended and supplemented hereby and may
not be modified except in writing signed by all parties. This Amendment shall
not be deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Receivables Purchase Agreement other than as set forth herein.
4. Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Collateral Agent and each Administrative Agent of:


2





--------------------------------------------------------------------------------







(a)duly executed counterparts of this Amendment (whether by facsimile or
otherwise) executed by each of the parties hereto;
(b)duly executed counterparts of the Amendment Fee Letter (whether by facsimile
or otherwise) executed by each of the parties thereto;
(c)confirmation from each Purchaser Agent that all amounts due and owing under
the Amendment Fee letter have been paid in full;
(d)standard corporate and enforceability opinions reasonably required by the
Collateral Agent and each Administrative Agent (covering no-conflicts with
material agreements); and
(e)such other agreements, documents and instruments as the Administrative Agents
shall request.
5. Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).
6. Severability. If any one or more of the agreements, provisions or terms of
this Amendment shall for any reason whatsoever be held invalid or unenforceable,
then such agreements, provisions or terms shall be deemed severable from the
remaining agreements, provisions and terms of this Amendment and shall in no way
affect the validity or enforceability of the provisions of this Amendment or the
Receivables Purchase Agreement, as applicable.
7. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.
8. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of each Sprint Party, and their respective successors and permitted
assigns.
9. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart hereof by facsimile or other electronic means shall
be equally effective as delivery of an originally executed counterpart.
 


[Signature Pages Follow]








3





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
SPRINT SPECTRUM L.P.
as Servicer




By: /s/ Janet M. Duncan
Name: Janet M. Duncan    
Title: Treasurer
  




SFE 1, LLC
SFE 2, LLC
SFE 3, LLC
SFE 4, LLC
SFE 5, LLC
SFE 6, LLC
SFE 7, LLC
SFE 8, LLC
SFE 9, LLC
SFE 10, LLC
SFE 11, LLC
SFE 12, LLC
SFE 13, LLC
SFE 14, LLC
SFE 15, LLC, each as a Seller






By: /s/ Janet M. Duncan
Name: Janet M. Duncan
Title: Treasurer


























S-1                        First Amendment





--------------------------------------------------------------------------------









THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as the SCC Administrative Agent




By: /s/ Luna Mills                            
Name:    Luna Mills
Title: Managing Director




MIZUHO BANK, LTD.,
as the ISC Administrative Agent




By: /s/ Daniel Guevara                    
Name: Daniel Guevara
Title: Authorized Signatory




MIZUHO BANK, LTD.,
as Collateral Agent




By: /s/ Daniel Guevara                    
Name: Daniel Guevara
Title: Authorized Signatory




SMBC NIKKO SECURITIES AMERICA, INC., as the Lease Administrative Agent




By: /s/ Yukimi Konno                    
Name: Yukimi Konno
Title: Managing Director


























S-2                        First Amendment





--------------------------------------------------------------------------------









VICTORY RECEIVABLES CORPORATION,
as a Conduit Purchaser




By: /s/ David V. DeAngelis            
Name:    David V. DeAngelis
Title: Vice President




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Purchaser Agent for the Victory Purchaser Group




By: /s/ Luna Mills                    
Name:    Luna Mills
Title: Managing Director




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH,
as a Committed Purchaser for the Victory Purchaser Group




By: /s/ Nobuaki Mori                
Name:    Nobuaki Mori
Title: Managing Director
























S-3                        First Amendment







--------------------------------------------------------------------------------









MIZUHO BANK, LTD.,
as a Purchaser Agent for Mizuho Bank, Ltd., as Committed Purchaser




By: /s/ Daniel Guevara        
Name:    Daniel Guevara
Title: Authorized Signatory






MIZUHO BANK, LTD.,
as a Committed Purchaser




By: /s/ Daniel Guevara                
Name:    Daniel Guevara
Title: Authorized Signatory




































































S-4                        First Amendment





--------------------------------------------------------------------------------







MANHATTAN ASSET FUNDING COMPANY LLC,
as a Conduit Purchaser


By: MAF Receivables Corp., Its Member


By: /s/ Irina Khaimova        
Name:    Irina Khaimova        
Title: Vice President




SMBC NIKKO SECURITIES AMERICA, INC.,
as a Purchaser Agent for the Manhattan Purchaser Group




By: /s/ Yukimi Konno        
Name:    Yukimi Konno        
Title: Managing Director




SUMITOMO MITSUI BANKING CORPORATION,
as a Committed Purchaser for the Manhattan Purchaser Group




By: /s/ Koki Harada                        
Name:     Koki Harada
Title: Executive Director


























S-5                        First Amendment





--------------------------------------------------------------------------------









LIBERTY STREET FUNDING LLC, as a Conduit Purchaser






By: /s/ Jill A. Russo                
Name:    Jill A. Russo
Title: Vice President




THE BANK OF NOVA SCOTIA, as a Purchaser Agent for the Liberty Street Purchaser
Group




By: /s/ Paula J. Czach                            
Name:    Paula J. Czach
Title: Managing Director




THE BANK OF NOVA SCOTIA, as a Committed Purchaser for the Liberty Street
Purchaser Group




By: /s/ Paula J. Czach                
Name:    Paula J. Czach
Title: Managing Director


















































S-6                        First Amendment





--------------------------------------------------------------------------------







ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Purchaser


By:    Crédit Agricole Corporate and Investment Bank,
as attorney-in-fact


        
By: /s/ Kostantina Kourmpetis        
Name: Kostantina Kourmpetis
Title: Managing Director
        
By: /s/ Sam Pilcer            
Name: Sam Pilcer
Title: Managing Director




CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Purchaser Agent for the
Atlantic Asset Purchaser Group




By: /s/ Kostantina Kourmpetis            
Name:    Kostantina Kourmpetis
Title: Managing Director


By: /s/ Sam Pilcer            
Name: Sam Pilcer
Title: Managing Director




CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Committed Purchaser for the
Atlantic Asset Purchaser Group




By: /s/ Kostantina Kourmpetis            
Name:    Kostantina Kourmpetis
Title: Managing Director


By: /s/ Sam Pilcer            
Name: Sam Pilcer
Title: Managing Director




















S-7                        First Amendment





--------------------------------------------------------------------------------







SUMITOMO MITSUI TRUST BANK, LIMITED
as a Purchaser Agent for Sumitomo Mitsui Trust Bank, Limited, as Committed
Purchaser




By: /s/ Albert C. Tew II                
Name:    Albert C. Tew II
Title: Head of Documentation Americas






SUMITOMO MITSUI TRUST BANK, LIMITED,
as a Committed Purchaser




By: /s/ Albert C. Tew II                
Name:    Albert C. Tew II
Title: Head of Documentation America




























































S-8                        First Amendment





--------------------------------------------------------------------------------







EXHIBIT A
(marked pages)


























































































Exhibit A                    First Amendment



